Citation Nr: 0215043	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  96-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002) for a disability manifested by dizziness, 
vision problems, memory loss, and mental problems, allegedly 
due to medical treatment provided by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the VA 
Regional Office (RO) in St. Louis, Missouri in October 1995.  
The Board remanded this case back to the RO for further 
development in December 1997 and again in April 2001, and the 
case has since been returned to the Board.


FINDING OF FACT

The veteran is not shown to have incurred additional 
disability, including disability manifested by dizziness, 
vision problems, memory loss, and mental problems, as a 
result of medical treatment provided by VA.  


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability manifested by dizziness, 
vision problems, memory loss, and mental problems as a result 
of VA treatment have not been met.  38 U.S.C.A. §§ 1151 (West 
Supp. 1996); 38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (1996); 66 Fed. Reg. 45, 630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board has carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. 
§ 5103(a), as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record reveals that the claim was carefully and 
thoroughly developed by the RO in such a way that the 
requirements of the duty to inform as set forth in the VCAA 
have been met.  Specifically, as to the duty to inform, the 
RO sent the veteran a letter in May 2001 regarding the 
development of his claim in light of the passage of the VCAA.  
That letter outlined what the veteran needed to prove his 
claim, what evidence was missing, and what the VA already had 
in relation to the claim.  Moreover, the veteran was informed 
of the specific requirements for his claim in the July 2002 
Supplemental Statement of the Case.  

The VA also has a newly enhanced duty to assist the veteran 
in light of the VCAA.  The Board notes that the veteran was 
afforded VA examination in November 1998 at the direction of 
the Board following the 1997 remand.  An opinion as to 
causation was rendered.  VA and private records have been 
obtained.  

In this matter, all relevant evidence has been obtained.  
Because there is no substantiating evidence which has not 
been provided, a further advisement under 38 U.S.C. § 5103(a) 
is not appropriate.   Since the communications and actions by 
the VA meet the standard set forth by the VCAA, the Board 
finds that no further development is needed.  


II.  38 U.S.C.A. §1151 Claim

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West Supp. 1996); 38 C.F.R. § 3.358 (1996).  
For claims filed prior to October 1, 1997, as is the 
situation in this case, the veteran is not required to show 
fault or negligence in medical treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered. See 38 C.F.R. § 
3.358(c)(3).

Thus, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.

The medical record indicates that the veteran has a long 
history of psychiatric problems, with notations of 
schizophrenia and major depression with psychotic features.  
A report of hospitalization in April 1993 for depression with 
psychotic features showed that he had taken Navane when 
hospitalized in 1989 and 1991.  During hospitalization he 
complained of twitching in his jaw and tightness.  There was 
cogwheeling of his arms.  He was given Cogentin.  Navane was 
discontinued.  He was readmitted in May 1994 saying he had 
had a stroke.  He complained about his medication.  He was 
paranoid and he thought those around him were trying to kill 
him.  The diagnosis in the May 1994 discharge summary was 
chronic paranoid schizophrenia, dystonic reaction (Navane).  
The examination noted no evidence of neurological 
abnormality.  

Additional records, private and VA, contain the veteran's 
complaints that he suffered irreversible harm due to his 
reaction to Navane.  However, no additional disability is 
shown.  No medical examiner has attributed any additional 
disability to the administration of Navane by VA during the 
time reported.  

In November 1998, the veteran was afforded an examination by 
a VA examiner.  The examiner noted all of the veteran's 
complaints and reviewed the claims folder.  Neurological 
examination was normal.  The examiner noted that certain 
medications such as Navane could cause a dystonic reaction 
which sounded like what the veteran experienced.  The 
examiner stressed that these reactions were almost always 
temporary and left no permanent sequela.  He observed that 
the veteran did have such a reaction, that the reaction was 
treated appropriately and resolved literally within an hour 
of onset.  The examiner saw no present residuals from the 
incident and indeed no evidence of organic disease of the 
nervous system.  

Additional VA treatment records dated through the present 
time show the veteran's repeated assertions that he incurred 
permanent damage as a result of using a drug prescribed by VA 
doctors.  However, the extensive records identify no related 
residuals and there is no medical opinion contradicting that 
of the examiner in November 1998.  

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against the veteran's claims 
for compensation under 38 U.S.C.A. § 1151 for a disability 
manifested by dizziness, vision problems, memory loss, and 
mental problems.  The applicable law requires that the 
veteran incur additional disability that is actually the 
result of VA treatment.  A veteran cannot be compensated for 
additional disability that is not causally related to VA 
hospitalization or medical or surgical treatment.  In the 
present case, the veteran does not have a current disability 
that has been causally linked by any credible medical 
evidence to the alleged medical treatment.  The record does 
not establish that additional disability incurred as a result 
of VA medical treatment.  The veteran underwent treatment for 
his psychiatric problems.  For years he was prescribed 
various medications.  Any reaction to Navane was not noted to 
be permanent or to cause any chronic impairment or additional 
disability.  Even the records relating to a tort suit related 
to this incident suggest no additional disability.  The 
veteran's ongoing treatment records contain no probative 
evidence with regard to his claim.

The Board accords significant weight to the opinion of the VA 
examiner who examined him in November 1998 because the report 
was by a trained medical provider and was rendered based upon 
a thorough review of the record.  The VA doctor identified no 
residuals from the veteran's VA medical treatment.  It is the 
Board's responsibility to assess the credibility and weight 
given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board has considered the veteran's statements regarding 
his belief that the VA medication caused additional 
disability.  However, as a lay person, the veteran is not 
competent to establish medical causation.  Espiritu v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Therefore, the Board 
has considered all of the evidence of record but finds that 
the veteran incurred no disability manifested by dizziness, 
vision problems, memory loss, and mental problems as a result 
of VA surgical treatment.  In reaching its conclusions, the 
Board has considered the doctrine of reasonable doubt as set 
forth in 38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disability manifested by dizziness, vision problems, memory 
loss, and mental problems as a result of VA treatment is 
denied.  


		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

